           Case 3:20-cv-07811-RS Document 76 Filed 05/12/21 Page 1 of 5




 1                                    UNITED STATES DISTRICT COURT
 2                              NORTHERN DISTRICT OF CALIFORNIA
 3 UNITED STATES OF AMERICA,                            CASE NO. 3:20-cv-07811-RS
 4                      Plaintiffs,
                                                        APPLICATION FOR ADMISSION OF
 5 vs.                                                  ATTORNEY PRO HAC VICE
                                                        (CIVIL LOCAL RULE 11-3)
 6 APPROXIMATELY 69,370 BITCOIN
   (BTC), BITCOIN GOLD (BTG), BITCOIN
 7 SV (BSV); and BITCOIN CASH (BCH)

 8                     Defendants.
 9

10           I, Daniel Fisher Kerns, an active member in good standing of the bar of the New York ,
11 hereby respectfully apply for admission to practice pro hac vice in the Northern District of

12 California representing: Nobuaki Kobayashi, in his capacity as the Civil Rehabilitation Trustee and

13 Foreign Representative of MtGox Co, Ltd., a/k/a MtGox KK in the above-entitled action. My local

14 co-counsel is Stephen R. Cook, an attorney who is a member of the bar of this Court in good

15 standing and who maintains an office within the State of California.

16    My Address of Record:                           Local Co-Counsel’s Address of Record:
      Seven Times Square                              Stephen R. Cook
17    New York, New York 10036                        Brown Rudnick LLP
                                                      2211 Michelson Drive, 7th Floor
18                                                    Irvine, CA 92612
      My Telephone # of Record:                       Local Co-Counsel’s Telephone # of Record:
19
      (212) 209-4800                                  (949) 752-7100
20    My  Email Address of Record:                    Local Co-Counsel’s Email Address of Record:
      dkerns@brownrudnick.com                         scook@brownrudnick.com
21

22           I am an active member in good standing of a United States Court or of the highest court of

23 another State or the District of Columbia, as indicated above; my bar is 5692926.

24           A true and correct copy of a certificate of good standing or equivalent official document

25 from said bar attached to this application.

26 / / /

27 / / /

28 / / /
                                                                                       3:20-cv-07811-RS
                                       PRO HAC VICE APPLICATION & ORDER
        Case 3:20-cv-07811-RS Document 76 Filed 05/12/21 Page 2 of 5




 1          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially

 2 the Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

 3 Rules.

 4          I declare under penalty of perjury that the foregoing is true and correct.

 5 Dated:                                                 Daniel Fisher Kerns
                                                                 APPLICANT
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2                                  3:20-cv-07811-RS
                                    PRO HAC VICE APPLICATION & ORDER
         Case 3:20-cv-07811-RS Document 76 Filed 05/12/21 Page 3 of 5




 1                                ORDER GRANTING APPLICATION

 2                       FOR ADMISSION OF ATTORNEY PRO HAC VICE

 3          IT IS HEREBY ORDERED THAT the application of Daniel Fisher Kerns is granted,

 4 subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must

 5 indicate appearance pro hac vice. Service of papers upon, and communication with, local

 6 co-counsel designated in the application will constitute notice to the party.

 7

 8 Dated:                                 _____________________________________________
                                          UNITED STATES DISTRICT/MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3                              3:20-cv-07811-RS
                                    PRO HAC VICE APPLICATION & ORDER
      Case 3:20-cv-07811-RS Document 76 Filed 05/12/21 Page 4 of 5




           Appellate Division of the Supreme Court
                     of the State of New York
                   First Judicial Department


     I, Susanna M. Rojas, Clerk of the Appellate Division of the
Supreme Court of the State of New York, First Judicial
Department, do hereby certify that

                     Daniel Fisher Kerns
was duly licensed and admitted to practice as an Attorney and
Counselor at Law in all the courts of this State on March 18, 2019,
has duly taken and subscribed the oath of office prescribed by law,
has been enrolled in the Roll of Attorneys and Counselors at Law
on file in this office, is duly registered with the Administration
Office of the Courts, and according to the records of this Court is
currently in good standing as an Attorney and Counselor-at-Law.



                            In Witness Whereof, I have hereunto set
                            my hand in the City of New York on
                            March 3, 2021.




                                        Clerk of the Court




CertID-00003186
        Case 3:20-cv-07811-RS Document 76 Filed 05/12/21 Page 5 of 5


                   Supreme Court of the State of New York
                    Appellate Division, First Department
                                             ROLANDO T. ACOSTA
                                                PRESIDING JUSTICE
 SUSANNA MOLINA ROJAS                                                                  MARGARET SOWAH
      CLERK OF THE COURT                                                               DEPUTY CLERK OF THE COURT




To Whom It May Concern


       An attorney admitted to practice by this Court may request a certificate of good
standing, which is the only official document this Court issues certifying to an
attorney's admission and good standing.


       An attorney's registration status, date of admission and disciplinary history may
be viewed through the attorney search feature on the website of the Unified Court
System.


       New York State does not register attorneys as active or inactive.


      An attorney may request a disciplinary history letter from the Attorney
Grievance Committee of the First Judicial Department.


     Bar examination history is available from the New York State Board of Law
Examiners.


       Instructions, forms and links are available on this Court's website.




                                                            Susanna Rojas
                                                            Clerk of the Court




Revised October 2020



                           27 MADISON AVENUE      NEW YORK, NEW YORK 10010-2201
                      TEL.: (212) 340 0400    INTERNET: WWW.NYCOURTS.GOV/COURTS/AD1/
